The soundness of the conclusion stated in the original opinion that the declaration of Graves was admissible under the rule of res gestae is challenged. If, as stated in the original opinion, it was res gestae, the fact that the accused was under arrest would not render his declaration inadmissible. See Calloway v. State, 92 Tex.Crim. R.. As shown by the bill of exception, as the officers were driving down the river bed they observed Tucker, who began firing at them. They stopped and Tucker surrendered. About that time the appellant was seen near the still. The officers were about 100 yards distant and Graves was at a point variously estimated from 25 feet to 50 steps. He was fleeing and continued to flee while the officers pursued him. After running about half a mile he was apprehended, placed under arrest and taken back to the still. Upon reaching it, the declarations of which complaint is made took place. Quoting from the bill, one of the officers testified: "I asked him whose's still, and he said that it was Jim Moore's; that he was working for Jim Moore." Another said: " 'Ben, who are you working for?' He replied, 'Well, I am working for Jim Moore.' I said: 'This is Moore's outfit, ain't it?' and he said it was." As stated in the original opinion, the fact that this occurred twenty minutes after his arrest is deemed unimportant. The transaction was continuous. A part of the twenty minutes was consumed in the appellant's flight and apprehension, and the remainder in returning to the still. We think the analogous cases on the facts are Bronson v. State, 59 Tex.Crim. R.; Broz v. State, 93 Tex.Crim. R.; Boortz v. State, 95 Tex. Cr. 478; Stanton v. State, 94 Tex.Crim. R.. *Page 88 
The appellant testified in his own behalf and stated that he worked for Jim Moore; that he had been in Moore's employ for several years; that he took a couple of drinks of whisky after he got to the still; that he went over there to get a drink; that he had nothing to do with the operation of the still but was looking at it as he had never seen one like it before; that he fled because he was frightened; that he stayed there several hours and while there changed his shoes. He explained that the pair he had on hurt his feet and he put on a pair at the still which belonged to one of the other parties. There were other circumstances in evidence of an incriminating nature. The law of circumstantial evidence was embraced in the court's charge. Nothing inimical to a fair trial has been perceived.
The motion is overruled.
Overruled.